CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Convertible Securities Fund: We consent to the use of our report, dated December 14, 2012, included herein, with respect to the financial statements of Putnam Convertible Securities Fund , and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts February 22, 2013
